UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the U.S. Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, and in connection with such notification of registration submits the following information: Name: EGA Frontier Diversified Core Fund Address of Principal Business Office (No. & Street, City, State, Zip Code): 155 West 19th Street, 3rd Floor, New York, NY 10011 Telephone Number (including area code): (888) 800-4347 Name and address of agent for service of process: Robert C. Holderith Emerging Global Advisors, LLC 155 West 19th Street, 3rd Floor, New York, NY 10011 With copies of Notices and Communications to: Michael D. Mabry, Esquire Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [X]NO [] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on behalf of the registrant in the city of New York and the state ofNew York on the 21 day of December, 2012. EGA Frontier Diversified Core Fund (REGISTRANT) By:­­­ /s/ Robert C. Holderith Robert C. Holderith, Trustee Attest: /s/Eric Halper Eric Halper
